Citation Nr: 0123549	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  95-24 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for duodenal ulcer 
disease.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for esophageal reflux.  


REPRESENTATION

Appellant represented by:	Daniel D. Wedemyer, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to June 
1957.

This appeal initially arose from a December 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, which denied service 
connection for a duodenal ulcer, and a May 1995 rating 
decision of the RO that held that new and material evidence 
had not been submitted to reopen a claim for service 
connection for esophageal reflux.  In a decision dated in 
September 1999, the Board of Veterans' Appeals (Board) denied 
service connection for duodenal ulcer disease, and held that 
new and material evidence had not been submitted to reopen a 
claim for service connection for esophageal reflux.  The 
veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims (Court).  

In November 2000, the parties submitted a Joint Motion To 
Vacate And Remand And To Stay Further Proceedings.  The 
parties asserted that further development and readjudication 
of the veteran's claims were necessary.  The parties noted 
that VA had failed in its duty to assist in the development 
of the veteran's claims, and that the Board had failed to 
articulate adequate reasons and bases for its decision.  

In a December 2000 order, the Court granted the joint motion 
and vacated those parts of the Board's September 1999 
decision that denied service connection for duodenal ulcer 
disease and found that new and material evidence had not been 
submitted to reopen a claim for service connection for 
esophageal reflux disease.  



REMAND

The joint motion identifies several specific deficiencies 
that need to be remedied on remand.  First, the veteran 
submitted a completed release form for a private physician, 
Dr. R., in November 1994.  The records in the claims file 
from Dr. R. relate to an individual other than the veteran.  
As a result, VA must obtain treatment records from Dr. R. 
pertaining to the veteran.  

In addition, the veteran has testified at a hearing in 1997 
that he received treatment from additional private medical 
doctors, whose treatment records are not in the claims file.  
In its September 1999 decision, the Board advised the 
claimant that he could not establish medical diagnoses or 
opinions with his lay testimony.  Rather he must submit 
actual treatment records from such medical providers.  The 
joint motion requires that VA provide further notice to the 
claimant to submit copies of any relevant medical records, or 
provide VA with adequate information and releases to enable 
VA to obtain such records.  As a result, VA must make 
additional efforts to secure private treatment records 
pertaining to the veteran.

Finally, reports from a 1997 VA examination and a 1998 VA 
examination, conducted in connection with the veteran's claim 
for service connection for duodenal ulcer disease, fail to 
indicate that the veteran's claim file had been reviewed 
prior to the examinations.  As a result, VA must conduct 
another VA examination, with instructions that the examiner 
review the veteran's claims file prior to the examination, 
and to so indicate in the corresponding report.  

There has been a significant change in the law during the 
pendency of this appeal. The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (Supp. 
2001), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former § 
5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall:  	

(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those        
     records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

Accordingly, this case is REMANDED for the following:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The veteran should be requested to 
provide the names, addresses, and dates of 
treatment for all VA and non-VA health care 
providers who have treated him for duodenal 
ulcer disease or esophageal reflux since 
service.  Thereafter, in light of the 
response received and after obtaining any 
necessary authorization, the RO should take 
appropriate action to obtain copies of any 
clinical records indicated, including 
specifically those from Dr. R., which have 
not been previously secured.

3. Upon completion of (1) and (2), but 
not contingent upon whether any 
additional records are obtained, the RO 
should arrange for a VA examination to 
determine the nature and severity of the 
veteran's gastrointestinal disorder(s).  
It is imperative that the examiner has 
the claims folder available for review 
prior to the examination, and to so state 
in his or her report.  This is necessary 
to comply with the mandate of the Court.  
All testing deemed necessary should be 
performed.  Any opinion expressed must be 
accompanied by a complete rational. 

4.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the veteran's claim of 
entitlement to service-connection for 
duodenal ulcer disease, and whether new 
and material evidence has been submitted 
to reopen a claim for service connection 
for esophageal reflux disease.


If the claims remain denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case.  They should be afforded the appropriate period 
of time within which to respond thereto, at their option, as 
provided by governing regulation.  Then, if otherwise in 
order, the case should be returned to the Board after 
compliance with all requisite appellate procedures.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



